DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed April 24, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US Patent No. 7906886 B2, hereinafter referred to as Jang) in view of Ogawa et al. (US Patent Application Pub. No.: US 2018/0323663 A1).
For Claim 1, Jang teaches an axial gap motor comprising (Col. 4 line 35 teaches “the axial motor”):

    PNG
    media_image1.png
    210
    702
    media_image1.png
    Greyscale

a rotor (20) rotating about a rotation axis (Col.4 lines 36-41 teach “present invention includes…a rotor 20” and “supported by a rotor shaft at the center, and relatively rotated about the stator”; Fig. 1 exhibits rotor 20 and stator components 11, 12, 15, 16, 17 and 18); and

    PNG
    media_image2.png
    211
    702
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    640
    418
    media_image3.png
    Greyscale

	a stator (10) placed apart in a direction of the axis with respect to the rotor (20) (Fig. 1 above exhibits stator components {11, 12, 15, 16, 17, 18} placed apart from rotor 20 along axis {dotted line}), in which a plurality of divided pieces containing cores (13) and yokes (11, 11’, 11’’, 11’’’) are combined in a circumferential direction of the rotation axis (Col. 4 line 51 teaches “core teeth”; Col. 5 line 20-21 teaches “the yoke 11 is formed by connecting a plurality of yoke pieces 11’, 11’’, and 11’’’…in the form of a ring. Fig. 2 exhibits core teeth 13 mounted on yoke 11; Fig. 5 exhibits yoke pieces 11’, 11’’, and 11’’’ disposed in the circumferential direction.), wherein

    PNG
    media_image4.png
    97
    705
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    89
    702
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    468
    424
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    515
    428
    media_image7.png
    Greyscale

the divided pieces (11’, 11’’, 11’’’) include a first divided piece (11’) and a second divided piece (11’’) in contact with the first divided piece (11’) (Col. 5 line 20 teaches “connecting a plurality of yoke pieces”; Fig. 5 exhibits yoke pieces 11’ and 11’’ in contact.),

    PNG
    media_image8.png
    89
    702
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    515
    428
    media_image9.png
    Greyscale

a first end portion of the first divided piece (11’) in the circumferential direction has a convex portion (11c) projecting in the circumferential direction and a second end portion of the second divided piece (11’’) in the circumferential direction has a concave (11d) portion fitted with the convex portion (11c) (Col. 5 line 29-33 teaches “convex portions 11c engaged with the concave grooves 11d are formed in the other end of the circumferential direction”; Fig. 5 exhibits convex portions 11c and concave portions 11d on circumferential ends of divided pieces 11’ and 11’’), and

    PNG
    media_image10.png
    150
    695
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    515
    428
    media_image11.png
    Greyscale
 
the convex portion (11c) is provided in a position apart from a side portion of the first divided piece (11’) along the circumferential direction in a radial direction orthogonal to the rotation axis (The incident application defines the side portions as the inner and outer circumferential edge of the stator pieces, annotated Fig. 5 exhibits convex portions 11c positions on the circumferential end faces of the yoke, not the circumferential edges.).  Jang however does not specifically disclose the core and the yoke being integrally formed by stacking of plate-like magnetic materials in the axial direction.  

    PNG
    media_image12.png
    525
    423
    media_image12.png
    Greyscale

Ogawa et al. disclose the core and the yoke (reference numerals 211, 212) being integrally formed by stacking of plate-like magnetic materials in the axial direction (see figure 17, and paragraph [0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the core and the yoke be integrally formed by stacking of plate-like magnetic materials in the axial direction as disclosed by Ogawa et al. for the core and yoke of Jang for predictably providing desirable configuration for facilitating assembly of the stator components.  
For claim 2, Jang teaches the axial gap motor according to claim 1 (see claim 1 above), wherein
	the first divided piece and the second divided piece have the same shape (Fig. 5 exhibits yoke pieces 11’, 11’’, and 11’’’ having the same shape), and

    PNG
    media_image13.png
    497
    406
    media_image13.png
    Greyscale

	one end portions of each of the first divided piece and the second divided piece in the circumferential direction are the first end portions (11c) and the other end portions are the second end portions (11d) (Fig. 5 above exhibits convex portions 11c on the same end of yoke pieces 11’ and 11’’, and concave portions 11d on the other ends of the yoke pieces.).
	For Claim 4, Jang teaches the axial gap motor of claim 1 (see claim 1 above), wherein
	the convex portion (11c) has a length along the radial direction in a first position at an outside in the circumferential direction longer than a length along the radial direction in a second position at an inner side in the circumferential direction than the first (Col. 5 lines 33-35 teach “the tips of the convex portions 11c be wide”; Fig. 7 exhibits convex portions 11c radially wider in the circumferentially outer direction.).

    PNG
    media_image14.png
    75
    347
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    490
    389
    media_image15.png
    Greyscale


	For claim 6, Jang teaches the axial gap motor according to claim 1 (see claim 1 above), wherein
	at least one of the core and the yoke (11) is formed by stacking of plate-like magnetic materials (Col. 5 lines 26-27 teaches “for stacking the yoke pieces 11’, 11’’, and 11’’’ from the material iron plates.”; Fig. 7 exhibits the laminated structure of yoke piece 11’).

    PNG
    media_image16.png
    75
    566
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    486
    389
    media_image17.png
    Greyscale




Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. (US Patent No. 8917007 B2, hereinafter referred to as Matsuzaki) in view of Ogawa et al. (US Patent Application Pub. No.: US 2018/0323663 A1).
For claim 1, Matsuzaki teaches an axial gap motor (1) comprising: 
a rotor (3) rotating about a rotation axis; and
a stator (2) placed apart in a direction of the axis with respect to the rotor (3) (Col. 5 lines 50-58 teaches “axial gap motor 1”, “a rotor 3 arranged to be opposed to one surface of the stator with a predetermined gap”, and “the axis line direction of the rotor output shaft” which corresponds to a rotation axis.),

    PNG
    media_image18.png
    258
    615
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    442
    251
    media_image19.png
    Greyscale

in which a plurality of divided pieces (21a-21i)) containing cores (24) and yokes (23) are combined in a circumferential direction of the rotation axis (Col. 6 lines 5-21 teach “plural core members 21a to 21i annularly arranged”, “the core member 21a includes a stator iron core 24”, and “the stator iron core 24 includes…the yoke strip 23”; Fig. 3A exhibits core members 21a-21i disposed in a circumferential direction; Fig. 8A exhibits iron core 24 and yoke 23), wherein

    PNG
    media_image20.png
    460
    597
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    318
    402
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    336
    277
    media_image22.png
    Greyscale

the divided pieces include a first divided piece (21a) and a second divided piece (21i) in contact with the first divided piece (21a) (Fig. 5A exhibits core members 21a and 21i in contact),

    PNG
    media_image23.png
    385
    434
    media_image23.png
    Greyscale

a first end portion of the first divided piece (21a) in the circumferential direction has a convex portion (231) projecting in the circumferential direction and a second end portion of the second divided piece (21i) in the circumferential direction has a concave (232) portion fitted with the convex portion (231) (Col. 6 line 60-63 teaches “first contact surface 231 is provided on one end side in the circumferential direction of the yoke strip 23. The contact surface 232 is provided on the other side”; Fig. 5A exhibits portions 231 and 232 of members 21a and 21i fitted together; Fig. 8A and 8B exhibit the convex and concave portions that contain contact surfaces 231 and 232;), and

    PNG
    media_image24.png
    96
    556
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    385
    434
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    474
    821
    media_image26.png
    Greyscale

the convex portion (231) is provided in a position apart from a side portion of the first divided piece along the circumferential direction in a radial direction orthogonal to the rotation axis (The incident application defines the side portions as the inner and outer circumferential edge of the stator pieces, annotated Fig. 7A exhibits convex portions 231 positions on the circumferential end faces of the yoke, not the circumferential edges.).  Matsuzaki however does not specifically disclose the core and the yoke being integrally formed by stacking of plate-like magnetic materials in the axial direction.  

    PNG
    media_image27.png
    530
    530
    media_image27.png
    Greyscale

Ogawa et al. disclose the core and the yoke (reference numerals 211, 212) being integrally formed by stacking of plate-like magnetic materials in the axial direction (see figure 17, and paragraph [0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the core and the yoke be integrally formed by stacking of plate-like magnetic materials in the axial direction as disclosed by Ogawa et al. for the core and yoke of Matsuzaki for predictably providing desirable configuration for facilitating assembly of the stator components.  
For claim 5, Matsuzaki teaches the axial gap motor according to claim 1 (see claim 1 above), wherein
the stator (2) has a guide member (10) projecting in the rotation axial direction and guiding the first divided piece (21a) and the second divided piece (21i) placed in the circumferential direction (Col. 5 line 57-59 teaches “the stator 2…is molded integrally with the resin compact 10”; Fig. 1 exhibits resin compact 10 surrounding yoke 23 and extending in the axial direction).

    PNG
    media_image28.png
    442
    249
    media_image28.png
    Greyscale


For claim 8, Matsuzaki teaches the axial gap motor according to claim 1 (see claim 1 above), wherein
the first end portion has a first projecting portion (231) projecting in the circumferential direction (Col. 6 lines 60-62 teach “first contact surface 231 is provided on one end side in the circumferential direction of the yoke strip 23”),

    PNG
    media_image29.png
    98
    561
    media_image29.png
    Greyscale

the second end portion has a second projecting portion (232) projecting in the circumferential direction in a position different from that of the first projecting portion (231) in the axial direction (Col. 7 lines 2-4 teaches “second contact surface 232 includes an L-shaped step surface recessed one step lower in the axis line direction”; Fig. 8A exhibits contact surfaces 231 and 232 positioned separate in the axial direction), and 

    PNG
    media_image30.png
    97
    572
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    474
    821
    media_image31.png
    Greyscale
 the first projecting portion (231) contacts the second projecting portion (232) in the axial direction (Fig. 5A exhibits projecting portions 231 and 232 contacting in the axial direction).

    PNG
    media_image32.png
    385
    434
    media_image32.png
    Greyscale


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki in view of Ogawa et al. as applied to claim 1 above, and further in view of Kauffmann et al. (WO 2018167214 A1, hereinafter referred to as Kauffmann. All citations made in reference to attached machine translation.).
For claim 3, Matsuzaki teaches the axial gap motor according to claim 1 (see claim 1 above).
Matsuzaki fails to teach the first divided piece and the second divided piece have different shapes, and both end portions of the first divided piece in the circumferential direction are the first end portions and both end portions of the second divided piece in the circumferential direction are the second end portions.
However, Kauffmann teaches the first divided piece (2) and the second divided piece (3) have different shapes (¶ [0057] line 1058 teaches “first and second stator segment 2, 3 differ accordingly in their shape”), and 

    PNG
    media_image33.png
    116
    1552
    media_image33.png
    Greyscale

both end portions of the first divided piece (2) in the circumferential direction are the first end portions (12) and both end portions of the second divided piece (3) in the circumferential direction are the second end portions (11) (Fig. 5 exhibits first divided piece 2 with convex end portions 12; Fig. 6 exhibits second divided piece 3 and concave portions 11).

    PNG
    media_image34.png
    381
    749
    media_image34.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator segments taught by Matsuzaki to have different shapes as taught by Kauffmann.
	Doing so would allow for a wider and simpler control over the stator geometry during manufacturing (¶ [0014]).

    PNG
    media_image35.png
    271
    767
    media_image35.png
    Greyscale


Response to Arguments
Applicant’s arguments filed on 4/24/22 with respect to the rejection(s) of claim(s) 1-6 and 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogawa et al. (US Patent Application Pub. No.: US 2018/0323663 A1) as explained above in the present action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834